GIBBONS, Circuit Judge,
concurring.
I fully agree with Judge Cohn’s opinion in this case and write separately only to emphasize why the various case authorities support admission of White’s second set of statements.
In her concurring opinion finding a Miranda violation, Judge Moore relies primarily on the lapse of three full days between the first and second interrogations. In her view, “[wjhile many cases uphold later interrogations on the basis of *541an earlier Miranda warning when only hours separate the two ... few of them involve intervening periods of several days.” Judge Moore distinguishes the cases involving intervening periods of several days noting that such cases “have often involved detailed ‘reminders’ to the defendants of their rights, and explicit statements by these defendants that they remember the initial recitation and understand their rights.” I respectfully disagree with this analysis.
While federal courts recognize that a single Miranda warning may not always be adequate, the weight of federal case law supports the conclusion that White’s second statements were voluntary and not obtained in violation of Miranda. See People of Territory of Guam v. Dela Pena, 72 F.3d 767, 770 (9th Cir.1995) (holding that the fifteen-hour interval between the Miranda warnings and the subsequent questioning did not render the defendant’s confession inadmissible); United States v. Andaverde, 64 F.3d 1305, 1312 (9th Cir. 1995) (one day delay between interrogations found permissible); Puplampu v. United States, 422 F.2d 870, 870 (9th Cir. 1970) (finding that delay of two days between interrogations did not require additional Miranda warning); see also Henne v. Pike, 563 F.2d 809 (7th Cir.1977) (nine hour gap between warnings and subsequent waiver did not violated Miranda).
In Biddy v. Diamond, 516 F.2d 118 (5th Cir.1975), the defendant received full Miranda warnings on December 15. Id. at 120. On December 27, the police decided to question Biddy again and asked her, “Do you understand your rights?” Id. at 121. Biddy responded that she understood. Id. This exchange did not involve a “detailed reminder” of Miranda rights. Rather, similar to the instant case in which the officer reminded White that he had read him his rights earlier, the reminder in Biddy was cursory. Furthermore, while the defendant in Biddy affirmatively stated that she understood her rights, White affirmatively demonstrated that he understood his rights by asserting his right to stop the second interrogation and speak with an attorney.
In Martin v. Wainwright, 770 F.2d 918, 930 (11th Cir.1985), modified on other grounds, 781 F.2d 185 (11th Cir.1986), the Eleventh Circuit relied on Biddy in determining that the defendant’s second confession was not obtained in violation of Miranda even though the defendant waived his Miranda rights one week earlier and the police did not fully rewarn him of his rights. Id. at 930-31. While the police prefaced the second interrogation with a detailed reminder of Miranda rights, in reaching its conclusion the court relied on the fact that the defendant “was fully warned, and knowingly and intelligently waived his Miranda rights” and during the second interrogation he “indicated that he still understood those rights.” Id. at 930. The same circumstances are present in the instant case.
The only federal case relied upon by Judge Moore which finds that an intervening period requires new Miranda warnings is distinguishable from the present case. In United States v. El-Debeib, 802 F.2d 442 (1st Cir.1984), the First Circuit affirmed without opinion the district court’s finding that a one and a half hour delay between interrogations violated Miranda. In reaching its conclusion, the district court relied heavily on the fact that the defendant was a Lebanese man whom the court found to have a limited understanding of American law, customs, and constitutional rights. 596 F.Supp. 1398, 1402 (D.Mass.1984). The district court noted that the defendant was left alone in a small windowless room, was aggressively questioned by two unfamiliar agents who did not give him Miranda warnings them*542selves, and was upset, frightened, and weeping during the interrogations. Id. at 1401-02. The district court recognized that the defendant was read his rights earlier and that the defendant acknowledged his understanding of his rights at that time, but the court found it significant that there had been “no showing that [the defendant] understood that those same rights could be asserted during questioning by any law enforcement officer.” Id. at 1402. In the instant case, there is no evidence that White’s understanding of American law and customs is limited. Nor is there any evidence that the officer questioned White in an aggressive manner or that White was upset or weeping during the questioning. Furthermore, White was questioned by the same officer who read him his rights initially and there is evidence that White understood he could assert those rights at the later interrogation.
Finally, we must recognize the “totality of circumstances” in the present case, as mandated by Weekley. As explained in the majority opinion, White understood his rights during the first interrogation, knew the nature of the charges against him, was reminded of his rights during the second interrogation, was questioned by the same officer during both interrogations, and asserted his rights during the second interrogation. Moreover, the three-day intervening period between the interrogations was in response to White’s request for time to think about his situation.
Based on the above case law and the lack of federal case law supporting a determination that White’s Miranda rights were violated, White’s second statements were voluntary and not obtained in violation of Miranda.